Citation Nr: 0842819	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-39 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for chronic lower back pain with 
degenerative joint disease (low back disability), prior to 
July 19, 2005.

2.  Entitlement to a higher rating for low back disability, 
currently evaluated as 40 percent disabling.

3.  Whether the reduction of the 20 percent evaluation to 10 
percent disabling evaluation for the veteran's residuals of a 
left ankle fracture (left ankle disability) for the period 
from August 15, 2003, to July 19, 2005, was proper.

3.  Entitlement to an evaluation in excess of 20 percent for 
left ankle disability.  

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In a July 2005 rating decision, the RO increased the rating 
for the veteran's low back disability from 10 to 40 percent, 
effective July 19, 2005, and the rating for his left ankle 
disability from 10 to 20 percent disabling, effective July 
19, 2005.  Because these increases in the evaluation do not 
represent the maximum rating available for the conditions, 
the veteran's claims remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In October 2005 statements, the veteran reported that a 100 
percent evaluation and a permanent and total rating was 
warranted for his service-connected disabilities.  The Board 
interprets the veteran's statement as an informal claim 
seeking entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  He also requested entitlement to a 
clothing allowance.  To date, these issues have not been 
considered by VA and they are referred to the RO for 
appropriate action.

The veteran's left ankle disability, tinnitus and hearing 
loss claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 19, 2005, the veteran's low back disability 
was manifested by flexion of 0 to 95 degrees, extension and 
rotation from 0 to 20 degrees, and lateral flexion from 0 to 
30 degrees.  His low back disability did not manifest muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

2.  Beginning July 19, 2005, the veteran's low back 
disability was manifested by forward flexion of 50 degrees; 
lateral flexion of 30 degrees, bilaterally, with pain at the 
end of the range of motion and without loss of range of 
motion with repetitions; and axial flexion of 30 degrees with 
pain at the end of the range of motion and without loss of 
range of motion with repetitions.  The veteran's back 
disability also manifested loss of lordosis and obvious spasm 
of the left paraspinal musculature.  The veteran's low back 
disability did not manifest ankylosis.

3.  In a July 1997 rating decision, the RO increased the 
evaluation of the veteran's service-connected residuals of a 
left ankle fracture from 10 percent to 20 percent, effective 
April 21, 1997.

4.  In a December 2003 rating decision, the RO reduced the 
evaluation of the veteran's service-connected residuals of a 
left ankle fracture to 10 percent, effective August 15, 2003.

5.  In the December 2003 rating decision, the RO did not 
consider the pertinent regulations governing the reduction of 
the evaluation of a service-connected disability that had 
been in effect for at least five years, and as a consequence 
of the reduction, the veteran's combined disability 
compensation rating was reduced from 40 to 30 percent, 
effective August 15, 2003.


CONCLUSIONS OF LAW

1.  Prior to July 19, 2005, the criteria for an initial 
disability rating in excess of 10 percent for low back 
disability were not met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic 
Codes 5003, 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242 (2008).

2.  Since July 19, 2005, the criteria for an evaluation in 
excess of 40 percent for low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 
C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, 4.123, Diagnostic 
Codes 5003, 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242 (2008).

3.  The RO's December 2003 reduction of the evaluation for 
the veteran's left ankle disability from 20 percent to 10 
percent, without compliance with the requirements set forth 
in 38 C.F.R. § 3.344, renders the reduction void ab initio.  
Kitchens v. Brown, 7 Vet. App. 320 (1995).

4.  Restoration of the 20 percent rating assigned for the 
veteran's left ankle disability is warranted.  38 U.S.C.A. 
§§ 1155, 7104 (West 2002); 38 C.F.R. §§ 3.344(a) and (b) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

As to the veteran's left ankle disability claim, because the 
Board is restoring the 20 percent evaluation, effective the 
date of the reduction, which represents a complete grant of 
that benefit, no discussion of VA's duty to notify or assist 
is necessary.

The veteran's low back claim arises from his disagreement 
with the initial evaluations following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated February 1984 to July 2005.  The appellant was 
afforded a VA medical examination in July 2005.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran to fulfill 
VA's duty to in the development of these claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I. Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Chronic Lower Back Pain

Service connection was established for chronic low back pain 
with degenerative joint disease in a December 2003 RO rating 
decision, and a 10 percent rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 effective July 16, 
2003.  Subsequently, in an RO rating decision, dated in July 
2005, the evaluation of the veteran's service-connected 
chronic low back pain with degenerative joint disease was 
increased from 10 percent disabling to 40 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
effective July 19, 2005.  This appeal addresses the initial 
disability rating assigned for the veteran's service-
connected disability upon the award of service connection; 
therefore, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Effective September 26, 2003, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of spinal disorders were revised.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

As noted above, the regulations used to evaluate disabilities 
of the spine were amended once during the pendency of the 
veteran's appeal in August 2003, effective as of September 
26, 2003.  68 Fed. Reg. 51,454 (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 and accompanying notes).  
This change amended all of the diagnostic codes used to 
evaluate disabilities of the spine.  New rating criteria were 
also implemented.

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  

Beginning September 26, 2003 disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See 38 C.F.R. § 4.71a, Plate V.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown.

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a.  While the substantive change in regulations 
from September 2003 cannot be used to evaluate the veteran's 
level of disability prior to the change, the range of motion 
measurements from Plate V are instructive in understanding 
the given range of motion measurements and how they relate to 
the terms used in the earlier rating criteria- "slight", 
"moderate", or "severe."

In August 2003 the veteran was afforded a VA Compensation and 
Pension (C&P) examination in conjunction with his claim for 
service connection.  Upon examination the veteran's range of 
motion of the lower back was noted to be unremarkable with 
lumbosacral spine flexion of 0 to 95 degrees, extension and 
rotation from 0 to 20 degrees, and lateral flexion from 0 to 
30 degrees.  The veteran was diagnosed with chronic lower 
back pain, most likely secondary to degenerative disk 
disease, most likely related to the veteran's old left ankle 
fracture.  X-ray examination of the veteran's lumbar spine 
revealed moderate arthropathy at the L5 level with grade I 
subluxation at the L4-L5 level.  There was no evidence of 
disk space narrowing.  There were mild degenerative changes 
with osteophyte formation at the lower lumbar spine.

An October 2004 VA outpatient x-ray revealed moderate L5 
lumbar facet arthropathy, grade I subluxation of the L4 
anterior on the L5, no evidence of disk space narrowing, and 
mild degenerative change with osteophyte formation.  The 
veteran was diagnosed with degenerative changes of the spine.  
It was noted that the veteran complained of periodic back 
spasms with increased activity, leg length discrepancy.  The 
veteran was noted to wear an L/S back support and to have 
decreased mobility of the lumbar spine in both flexion and 
rotation.

In July 2005 the veteran was afforded a VA C&P spine 
examination.  The veteran reported that he had chronic low 
back pain.  He indicated that his low back pain had increased 
gradually over the years and that it has been constant, 
aching, and non-radicular, and he rated the pain as a 4 on a 
10 point scale.  The veteran stated that he has flare-ups of 
pain associated with prolonged standing and sitting.  He 
indicated that he has trouble bathing, grooming, and dressing 
at least twice weekly.  He did not report any bladder or 
bowel complaints or any incapacitating episodes due to his 
lumbar spine over the prior 12 months.  Upon examination the 
veteran was only able to forward flex to 50 degrees due to 
low back pain.  The veteran had difficulty regaining an 
upright position after forward flexion and was only able to 
do one repetition of this motion due to pain.  Lateral 
flexion was measured at 30 degrees, bilaterally.  The veteran 
complained of pain at the end of the range of motion and was 
able to perform repetitions without loss of range of motion.  
Axial flexion was measured at 30 degrees with pain at the end 
of the range of motion.  The veteran was able to perform 
repetitions without loss of range of motion.  Examination of 
the spine revealed loss of lordosis and obvious spasm of the 
left paraspinal musculature.  There was no kyphosis or 
scoliosis of the thoracic spine and no deformities that would 
interfere with movement or respiration.  Bilateral straight 
leg raising is positive.  Deep tendon reflexes are 
symmetrical and vibratory sense and position senses are 
intact.  There was no sensory loss to light touch or to 
pinprick.  Lower body motor tone and strength was intact.  X-
ray examination of the spine revealed multilevel degenerative 
changes of the lumbar spine.  The veteran was diagnosed with 
multilevel degenerative changes of the lumbosacral spine.

Prior to July 19, 2005

In light of the evidence, the Board finds that an evaluation 
in excess of 10 percent disabling for the veteran's service-
connected chronic lower back pain, for the period prior to 
July 19, 2005, is not warranted.  Prior the July 19, 2005 the 
veteran's back disability manifested flexion to 95 degrees, 
extension and rotation to 20 degrees, and lateral flexion to 
30 degrees.  Under the diagnostic criteria in effect prior to 
September 26, 2003, the limitation of the veteran's range of 
motion of the spine most nearly approximate the criteria for 
a 10 percent disability rating as the veteran's back 
disability manifested no more than a slight limitation of 
motion.  Under the diagnostic criteria in effect beginning 
September 26, 2003, the limitation of the veteran's range of 
motion and other back manifestations most nearly approximate 
the criteria for an evaluation of 10 percent disabling and no 
higher as the veteran's back disability does not manifest in 
forward flexion greater than 30 degrees but not greater than 
60 degrees, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Accordingly, entitlement to an evaluation 
in excess of 10 percent disabling for the veteran's service-
connected chronic lower back pain, for the period prior to 
July 19, 2005, is denied.

Beginning July 19, 2008

In light of the evidence, the Board finds that an evaluation 
in excess of 40 percent disabling for the veteran's service-
connected chronic lower back pain, for the period beginning 
July 19, 2005, is not warranted.  As noted above, beginning 
July 19, 2008 the veteran's back disability manifested 
forward flexion of 50 degrees due to low back pain and the 
veteran was noted to have difficulty regaining an upright 
position after forward flexion; lateral flexion of 30 
degrees, bilaterally, with pain at the end of the range of 
motion and without loss of range of motion with repetitions; 
and axial flexion of 30 degrees with pain at the end of the 
range of motion and without loss of range of motion with 
repetitions.  The veteran's back disability also manifested 
loss of lordosis and obvious spasm of the left paraspinal 
musculature.  Under the diagnostic criteria in effect prior 
to September 26, 2003, the limitation of the veteran's range 
of motion of the spine most nearly approximate the criteria 
for a 40 percent disability rating as the veteran's back 
disability manifests in a severe limitation of motion.  Under 
the diagnostic criteria in effect beginning September 26, 
2003, the limitation of the veteran's range of motion and 
other back manifestations most nearly approximate the 
criteria for an evaluation of 40 percent disabling and no 
higher as the veteran's back disability does not manifest in 
any ankylosis.  Accordingly, entitlement to an evaluation in 
excess of 40 percent disabling for the veteran's service-
connected chronic lower back pain, for the period beginning 
July 19, 2005, is denied.

The Board has also considered whether a separate evaluation 
is warranted for neurological symptoms associated with the 
veteran's chronic lower back pain under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 for radiculopathy of the lower 
extremities.  However, the Board notes that a separate 
evaluation for radiculopathy of the lower extremities is not 
warranted as the veteran has not been diagnosed with lower 
extremity radiculopathy and has not complained of or been 
found to have radiating pain in the lower extremities.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against an evaluation in excess of 10 
percent disabling prior to July 19, 2005, and in excess of 40 
percent disabling since July 19, 2005, for the veteran's low 
back disability, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Extraschedular consideration

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's chronic lower back pain with 
degenerative joint disease reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a compensable evaluation on an extraschedular basis, and 
indeed, neither the veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability results in marked 
interference with employment.  Moreover, his chronic lower 
back pain with degenerative joint disease has not required 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

II. Residuals of a Left Ankle Fracture

The veteran was granted service connection for left ankle 
disability in a rating decision dated in April 1984 and 
assigned an evaluation of 10 percent disabling effective 
February 1984.  In July 1997 the veteran was assigned an 
evaluation of 20 percent disabling for his left ankle 
disability, effective April 21, 1997.  In July 2003 the 
veteran filed a claim of entitlement to an evaluation in 
excess of 20 percent disabling for this condition, and in 
December 2003, the rating was reduced from 20 percent 
disabling to 10 percent disabling effective August 15, 2003.  

The reduction of the evaluation of the veteran's left ankle 
disability, effective August 15, 2003, resulted in a 
reduction of his combined disability rating and receipt of 
compensation from 40 percent, effective July 16, 2003, to 30 
percent, effective August 15, 2003; thus, the reduction must 
comply with all of the requirements of 38 C.F.R. § 3.344.  
See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 
2007); VAOGCPREC 71-91, 57 Fed. Reg. 2316 (1992).  

The veteran appealed the December 2003 rating decision, and 
in July 2005, he was assigned a 20 percent rating, effective 
July 19, 2005.  The veteran and seeks entitlement to an 
evaluation in excess of 20 percent disabling for service-
connected residuals of a left ankle fracture, to include 
whether the reduction of the veteran's 20 percent disabling 
evaluation to 10 percent disabling evaluation for the period 
of August 15, 2003 to prior to July 19, 2005, was proper.

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of VA.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In 
reducing the evaluation of the veteran's residuals of a left 
ankle fracture from 20 percent disabling to 10 percent 
disabling effective August 15, 2003, the RO neither cited to 
nor discussed 38 C.F.R. § 3.344, the pertinent regulation in 
effect at that time governing the reduction of the evaluation 
of a disability that was in effect for five or more years. 

In this regard, the Board observes that, in Brown v. Brown, 5 
Vet. App. 413, 419 (1993), the United States Court of Appeals 
for Veterans Claims (Court) held that 38 C.F.R. § 3.344(a) 
contains four distinct criteria, each of which must be 
satisfied, before the reduction of an evaluation that has 
been in effect for at least five years can be effectuated.  
In that case, the Court explained why none of the four 
criteria identified in the regulation were complied with.  In 
doing so, the Court termed "cursory" VA's conclusion that 
the examination upon which the reduction was predicated was 
"full and complete."  The Court held that the reduction was 
void ab initio, reversed the Board's decision, and remanded 
the matter for the reinstatement of the prior evaluation.  
Thereafter, in Kitchens v. Brown, 7 Vet. App. 320 (1995), the 
Court noted that, in affirming the RO's action in reducing a 
rating that had been effective for more than five years, the 
Board failed to discuss the applicability of 38 C.F.R. 
§ 3.344(a) or (b).  In addition, the Court concluded that the 
criteria were not satisfied.  The Court held, "Where, as 
here, the Court finds that VA has reduced a veteran's rating 
without observing applicable laws and regulation, such a 
rating is void ab initio and the Court will set it aside as 
not in accordance with the law."  Id. at 325.  Thereafter, 
in Hayes v. Brown, 9 Vet. App. 67 (1996), the Court indicated 
that, although the Board "recognized that a more thorough 
examination was required under 38 C.F.R. § 3.344(a)," in its 
decision, the Board "simply omitted" that requirement of 
the regulation.  Citing Kitchens, the Court reversed the 
Board's decision and ordered that the rating be reinstated 
because the reduction was accomplished without compliance 
with the applicable laws and regulations.  Id. at 73.  More 
recently, in Greyzck v. West, 12 Vet. App. 288 (1999), the 
Court observed that the regulatory language in 38 C.F.R. 
§ 3.344(a) had not changed since its adoption in February 
1961 and, citing Brown and Kitchens, declared that it had 
consistently held that where VA reduces a disability rating 
without complying with applicable VA regulations, the 
reduction is void ab initio.  Id. at 292. 

Here, the disability rating of 20 percent was in effective 
for more than five years and the RO failed to discuss or 
comply with the pertinent regulations set out in 38 C.F.R. 
§ 3.344 for reducing evaluations.  Accordingly, the Board 
finds the reduction of the evaluation of the veteran's 
service-connected residuals of a left ankle fracture to be 
void ab initio and the evaluation of 20 percent disabling is 
restored.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for low back disability is denied.

Entitlement to an evaluation in excess of 40 percent 
disabling for low back disability, for the period beginning 
July 19, 2005, is denied.

The reduction of the 20 percent evaluation for the veteran's 
left ankle disability, effective August 15, 2003, was 
improper; the 20 percent evaluation is restored, effective 
August 15, 2003, subject to the law and regulations governing 
payment of monetary benefits


REMAND

The veteran seeks to reopen a claim of entitlement to service 
connection for hearing loss.  The record shows that the RO, 
in an unappealed November 1999, denied service connection for 
bilateral hearing loss on the basis that there was no 
objective evidence of hearing loss during service.  During 
the course of this appeal, he was not provided a notice 
letter informing him of the bases for the prior denial and 
the evidence needed to reopen this claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As such, the Board has no 
discretion and must remand this claim.  

The veteran seeks entitlement to service connection for 
tinnitus.  The Board notes that in a VA treatment note dated 
in December 2003 the veteran indicated that he has had 
ringing in his ears since 1960 or 1961 and that it has become 
progressively more severe.  The Board notes that the veteran 
is competent to testify as to factual matters of which he has 
first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  

The Board acknowledges that, to date, VA has neither afforded 
the veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his tinnitus.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The veteran has presented evidence that he has had tinnitus 
since service and evidence of a current diagnosis of 
tinnitus.  Accordingly, the veteran's claim of entitlement to 
service connection for tinnitus must be remanded for an 
opinion to be rendered regarding the etiology of the 
veteran's tinnitus.  Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).

The veteran seeks entitlement to an evaluation in excess of 
20 percent disabling for the residuals of a left ankle 
fracture.  As noted above, the veteran was afforded a VA C&P 
examination regarding the current severity of his ankle 
disorder in July 2005.  The examiner found that the veteran's 
left ankle was ankylosed; however, the examiner did not 
report the angle at which the veteran's ankle was ankylosed.  
The Board notes that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As the angle of 
ankylosis of the veteran's left ankle bears directly upon the 
potential evaluation of the veteran's service-connected 
residuals of a left ankle fracture, the Board has no 
discretion and must remand the claim for another VA C&P 
examination.

The Board notes that the veteran received continuous 
treatment for his medical conditions at the VA Medical Center 
in Mountain Home, Tennessee.  The most recent medical record 
associated with the claims folder is dated in July 2005.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, on 
remand, the RO must obtain all medical records pertaining to 
the veteran dated since July 2005.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter must also state the basis of 
the prior, November 1999 denial and 
indicate what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient.  

2.  Attempt to obtain and associate with 
the claims file all VA treatment records 
pertaining to the veteran dated since 
July 2005.  Any additional pertinent 
records identified by the veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

3.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the veteran for an appropriate 
VA examination to determine the nature, 
extent and severity of his left ankle 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests, including 
range of motion studies, should be 
performed.  The examiner should express 
the findings of range of motion studies 
in degrees and in relation to normal 
range of motion, and should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  If 
the examiner determines that the 
veteran's left ankle is ankylosed the 
examiner should report the angle at which 
the ankle is ankylosed.  The examiner 
should set forth a complete rationale for 
all conclusions in a report.

4.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hearing loss and tinnitus found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the veteran's 
report regarding the onset and continuity 
of his hearing loss and tinnitus since 
service, and opine as to whether it is at 
least as likely as not that the veteran's 
hearing loss and tinnitus are related to 
or had their onset during service, and 
particularly, to his report of in-service 
acoustic trauma.  The rationale for all 
opinions expressed should be provided in 
a legible report.  

5.  Then, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted, issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


